Citation Nr: 0023131	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1977, and from September 1990 to June 1991.  Records 
associated with his claims file indicate that he also had 
additional National Guard service. 

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision dated November 1993, by the Louisville, 
Kentucky, Regional Office (RO), where the veteran's claims 
folder was transferred from the Nashville, Tennessee, RO, for 
evaluation of claims for service connection based on Persian 
Gulf War service.  The claims folder was then returned to the 
Nashville RO.  


FINDING OF FACT

A current skin disorder is not shown; the post service 
history of a fungal infection is not shown to be related to 
service.  


CONCLUSION OF LAW

A claim for service connection for a skin disorder is not 
well grounded, and is denied.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.)

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia Theater 
of operations 
during the Persian Gulf War; (2) was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c) (1999).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

As indicated above, the veteran contends that he has a skin 
disorder that is related to his active service.  
Specifically, he avers that he manifested a skin disorder 
subsequent to his service in the Persian Gulf. 

The veteran's service medical records show that he manifested 
pilonidal sores during his first period of active service, 
and that he manifested a number of skin disorders since his 
separation from his second period of active service, 
including excoriated dermatitis, history of skin eruption, 
possible neurodermatitis, and pruritus.  Specifically, a 
record dated February 1992 states that there were skin 
changes over the left forearm to elbow, right dorsum of hand 
that were crusted, excoriated papules, with some dry scaly 
areas that were not suggestive of psoriasis nor fungus, as 
indicated by negative KOH scraping.  The diagnosis was 
"eczema like skin lesions".  

The report of a January 2000 medical examination is also of 
record.  The examiner noted that the veteran had a skin 
biopsy in 1992 that was negative for any pathological skin 
disorder.  He also had a CBC and liver function [tests] which 
were both negative.  The examiner found that the veteran had 
no apparent rashes or scratch marks, except for one scratch 
mark on the side of his left forearm.  The examiner concluded 
that "this [veteran] definitely has a recurrent fungal skin 
infection which most probably is called tinea cruris."  The 
examiner also commented that the veteran did not have any 
current skin disorder, and that it was highly likely that the 
veteran had had a tinea cruris skin infection.  "This 
diagnosis is most probably highly likely because the 
[veteran] has responded significantly to Nizoral and the 
Nystatin.  Both of them are antifungal medications which 
support a diagnosis of tinea skin infection."  The examiner 
then stated:  "In my opinion this tinea skin infection is 
idiopathic and there is no definite correlation between any 
certain exposure and this disease.  In conclusion, [the 
veteran] does not have any evidence of any exposure to any 
certain gas or fume or dust that would precipitate this skin 
disease which is basically a simple fungal infection."  

First, the evidence does not show that an undiagnosed illness 
is manifested.  In fact, the evidence shows only a history of 
a recurrent fungal infection.  However, as the veteran's skin 
disorder has been diagnosed, the presumptive regulations 
concerning undiagnosed illnesses do not apply.  

Additionally, the evidence does not show that a nexus exists 
between any disorder and service.  The evidence does not show 
the presence of pilonidal sores, excoriated dermatitis, 
neurodermatitis, or pruritus.  It does show that the veteran 
was diagnosed with a history of a recurrent fungal infection.  
However, the examiner stated that there was no definite 
correlation between any certain exposure and this disease.  
Thus, as there is no current skin disability that is related 
or due to the veteran's service, the claim for a skin 
disorder is not well grounded, and must therefore be denied.  



ORDER

Entitlement to service connection for skin disorder is not 
well grounded and is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals
	

 


